Felton, Chief Judge.
1. The petition seeking damages from Hall County arising out of the alleged negligent operation of the county’s truck by a named driver, does not disclose, either expressly or by necessary implication, the existence of the agency of the driver, nor the connection of his act with the employment; therefore, the court did not err in its judgment sustaining the general demurrer. Code § 105-108; Lewis v. Amorous, 3 Ga. App. 50 (1) (59 SE 338). Neither does the petition show affirmatively that the action is authorized under the Constitution or statutes of this State. Decatur County v. Townsend, 46 Ga. App. 103 (1) (166 SE 774). And see Almon v. Terrell County, 89 Ga. App. 403 (79 SE2d 430). *721It is not necessary to pass upon the question whether other reasons appear why the court was correct in sustaining the demurrer.
Argued November 6, 1967
Decided November 21, 1967.
Howard B. Oliver, Jr., for appellant.
Whelchel, Dunlap & Gignilliat, Weymon Forrester, for appellee.

Judgment affirmed.


Hall and Eberhardt, JJ., concur.